Cite as 2017 Ark. 175


                   SUPREME COURT OF ARKANSAS.
                                        No.   CR-16-738


                                                 Opinion Delivered May   11, 2017
MICHAEL RAY MATLOCK
                  APPELLANT
                                                 PRO SE APPEAL FROM THE LITTLE
V.                                               RIVER COUNTY CIRCUIT COURT
                                                 [NO. 41CR-13-74 ]
STATE OF ARKANSAS
                                  APPELLEE HONORABLE CHARLES A.
                                           YEARGAN, JUDGE

                                                 APPEAL DISMISSED.

                                       PER CURIAM


        On January 6, 2015, appellant, Michael Ray Matlock, pleaded guilty to second-

 degree sexual assault and sexual indecency with a child and was sentenced to an aggregate

 term of 180 months’ imprisonment. The initial judgement of conviction entered by the

 trial court on January 26, 2015, allowed jail-time credit of 181 days.

        On May 16, 2016, Matlock filed in the trial court a request for an amended

 sentencing order based on a pro se motion for jail-time credit. Matlock alleged that he was

 entitled to 547 days’ credit for his pretrial detention, which, according to Matlock, had

 extended from his arrest on July 9, 2013, through January 6, 2015. On June 8, 2016, the

 trial court entered an amended order, but the order did not set out the number of jail-time

 days to which Matlock was entitled. Instead, the order indicated that “the sentence is to

 run nunc pro tunc to 7/9/13.”

        Matlock filed a notice of appeal on June 22, 2016. In response to Matlock’s notice

 of appeal, the trial court sent a letter to Matlock and acknowledged Matlock’s entitlement
                                   Cite as 2017 Ark. 175

to jail-time credit of 546 days. The court further informed Matlock that the Arkansas

Department of Correction would give him credit for the 546 days based on the nunc pro

tunc language contained in the amended order.

       Matlock proceeded with this appeal and filed his brief, arguing that he was entitled

to 547 days of jail-time credit. The State subsequently filed a motion to supplement the

record. The State’s motion was granted, and the supplemental record was filed on January

5, 2017.    The supplemental record consists of a second amended order entered on

November 30, 2016, which specifically added 556 days for jail-time credit, which is not

consistent with the 547 days to which Matlock claimed entitlement, nor is it consistent with

the trial court’s earlier computation of 546 days. While the State admitted that it was unclear

why the trial court awarded Matlock 556 days, it does not contest Matlock’s entitlement to

the extra days of jail-time credit. The State contends that the second amended order has

rendered the appeal moot. We agree.

       A circuit court has the power to correct clerical errors nunc pro tunc so that the

record speaks the truth. State v. Rowe, 374 Ark. 19, 24–25, 285 S.W.3d 614, 619 (2008).

Pursuant to Rule 60(b) (2016) of the Arkansas Rules of Civil Procedure, a trial court may

at any time correct clerical mistakes in judgments, decrees, orders, or other parts of the

record and errors therein arising from oversight or omission. Cason v. State, 2016 Ark. 387,

at 5, 502 S.W.3d 510, 513–14 (per curiam). A true clerical error is one that arises, not from

an exercise of the court’s judicial discretion, but from a mistake on the part of its officers.

Id. When it is shown that the trial court intended to award jail-time credit at the time it




                                               2
                                    Cite as 2017 Ark. 175

entered the original judgment, the omission of this jail-time credit may be corrected nunc

pro tunc in a subsequent amended order. Id. at 7, 502 S.W.3d at 515.

        A trial court maintains jurisdiction after a record is lodged on appeal to correct a

judgment to speak the truth. Sherman v. State, 326 Ark. 153, 158, 931 S.W.2d 417, 420

(1996) (Once an appeal has been lodged, a trial court loses jurisdiction except to correct a

judgment to speak the truth.). Generally, an issue becomes moot when any judgment

rendered would have no practical effect upon a then existing legal controversy. See Wigley

v. Hobbs, 2013 Ark. 379, at 1–2 (per curiam) (Because the appellant was no longer

incarcerated, granting habeas relief would have no practical effect.). Because the trial court

maintained jurisdiction to enter the second amended order that provided Matlock with the

remedy he sought in this appeal and because the State concedes that Matlock is entitled to

the jail-time credit set forth in the second amended order, the question on appeal is now

moot.

        Appeal dismissed.

        Michael Ray Matlock, pro se appellant.

        Leslie Rutledge, Att’y Gen., by: Brooke Jackson Gasaway, Ass’t Att’y Gen., for appellee.




                                                 3